Exhibit 99(b) Page 1of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS ENDED JULY 28, 2, 2012 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales July 28, July 29, % Over July 28, July 29, (Under) Net sales $ % % % Cost of sales % % % Gross profit % % % Selling, general and administrative expenses % % % Income from operations % % % Interest expense % % % Interest income % % % Other expense 44 % % % Income before income taxes % % % Income taxes* % % % Net income $ % % % Net income per share-basic % Net income per share-diluted % Average shares outstanding-basic % Average shares outstanding-diluted % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales July 28 July 29, % Over July 28 July 29, (Under) Income before income taxes (see above) $ % % % Adjusted Income taxes (2)* % % % Adjusted net income % % % Adjusted net income per share-basic % Adjusted net income per share-diluted % Average shares outstanding-basic % Average shares outstanding-diluted % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $50.7 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 8 of 8. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 8 of 8. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 2 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS JULY 28, 2013, JULY 29, 2, 2013 Unaudited (Amounts in Thousands) Amounts Increase July 28, July 29, (Decrease) * April 28, Dollars Percent Current assets Cash and cash equivalents $ ) ) % Short-term investments 18.7 % Accounts receivable 22.3 % Inventories ) ) % Deferred income taxes 231.5 % Assets held for sale - 15 ) ) % - Income taxes receivable - 100.0 % Other current assets 33.0 % Total current assets 9.6 % Property, plant & equipment, net ) ) % Goodwill - 0.0 % Deferred income taxes ) ) % Other assets 52.0 % Total assets $ 5.5 % Current liabilities Current maturities of long-term debt $ ) ) % Line of credit - ) ) % Accounts payable - trade 2.0 % Accounts payable - capital expenditures - ) ) % Accrued expenses 4.0 % Accrued restructuring - 40 ) ) % - Income taxes payable - current ) ) % Total current liabilities ) ) % Income taxes payable - long-term 45 1.1 % Deferred income taxes 514.9 % Line of credit - 100.0 % - Long-term debt , less current maturities ) ) % Total liabilities 2.3 % Shareholders' equity 7.4 % Total liabilities and shareholders' equity $ 5.5 % Shares outstanding ) ) % *Derived from audited financial statements. Page3 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JULY 28, 2, 2012 Unaudited (Amounts in Thousands) THREE MONTHS ENDED Amounts July 28, July 29, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization of other assets 39 60 Stock-based compensation 70 Deferred income taxes Gain on sale of equipment ) - Excess tax benefits related to stock-based compensation ) ) Foreign currency exchange losses (gains) 96 ) Changes in assets and liabilities, net of effects of acquisition of assets: Accounts receivable ) Inventories ) ) Other current assets ) ) Other assets ) ) Accounts payable ) Accrued expenses ) ) Income taxes 81 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Net cash paid for acquisition of assets ) - Purchase of short-term investments ) ) Proceeds from the sale of short-term investments - Proceeds from the sale of equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Payments on long-term debt - ) Excess tax benefits related to stock-based compensation 55 Repurchase of common stock - ) Dividends paid ) ) Proceeds from common stock issued - Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Free Cash Flow (1) $ ) (1) Free Cash Flow reconciliation is as follows: FY 2014 FY 2013 A) Net cash provided by operating activities $ ) B) Minus:Capital Expenditures ) ) C) Add:Proceeds from the sale of equipment - D) Add:Excess tax benefits related to stock-based compensation 55 E) Effects of exchange rate changes on cash and cash equivalents ) ) $ ) Page 4 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED JULY 28, 2, 2012 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales July 28, July 29, % Over July 28, July 29, Net Sales by Segment (Under) Mattress Fabrics $ 0.5 % 54.4 % 54.9 % Upholstery Fabrics 2.4 % 45.6 % 45.1 % Net Sales $ 1.4 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ ) % 19.4 % 20.1 % Upholstery Fabrics 3.3 % 17.8 % 17.6 % Gross Profit ) % 18.6 % 19.0 % Selling, General and Administrative expensesby Segment Percent of Sales Mattress Fabrics $ ) % 6.2 % 6.3 % Upholstery Fabrics ) % 10.2 % 10.7 % Unallocated Corporate expenses ) % 2.1 % 2.8 % Selling, General and Administrative Expenses ) % 10.1 % 11.0 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ ) % 13.1 % 13.8 % Upholstery Fabrics 11.9 % 7.6 % 6.9 % Unallocated corporate expenses ) ) ) % ) % ) % Operating Income 9.0 % 8.5 % 7.9 % Return on Capital (1) Mattress Fabrics % % Upholstery Fabrics % % Unallocated Corporate N/A N/A Consolidated % % Capital Employed (2) Mattress Fabrics 4.9 % Upholstery Fabrics 6.5 % Unallocated Corporate ) ) N/A Consolidated 4.1 % Depreciation expense by Segment Mattress Fabrics $ 5.2 % Upholstery Fabrics ) % Depreciation expense 4.1 % Notes: (1) See pages 6 and 7 of this financial informationrelease for calculations. (2) The capital employed balances are as of July 28, 2013 and July 29, 2012 Page 5 of 8 CULP, INC.FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF ADJUSTED EBITDA FOR THE TWELVE MONTHS ENDED JULY 28, 2, 2012 (UNAUDITED) (AMOUNTS IN THOUSANDS) Quarter Ended Trailing 12 Months 10/28/12 1/27/13 4/28/2013 7/28/2013 7/28/2013 Net income $ Income taxes ) Interest expense, net 60 40 50 48 Depreciation and amortization expense Stock based compensation Adjusted EBITDA $ Quarter Ended Trailing 12 Months 10/30/11 1/29/12 4/29/2012 7/29/2012 7/29/2012 Net income $ Income taxes ) Interest expense, net 78 33 69 63 Depreciation and amortization expense Stock based compensation 80 91 70 Adjusted EBITDA $ Page6 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE THREE MONTHS ENDED JULY 28, 2013 (Amounts in Thousands) (Unaudited) Operating Income Three Months Average Return on Ended Capital Avg. Capital July 28, 2013 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended July 28, 2013 As of the three Months Ended April 28, 2013 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) Operating income excludes restructuring and related chargessee reconciliation per page 4 of this financial information release. Return on average capital employed represents operating income for the three month period ending July 28, 2013 times four quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities, and income taxes receivable and payable. Average capital employed was computed using the two periods ending July 28, 2013 and April 28, 2013. Page7 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE THREE MONTHS ENDED JULY 29, 2012 (Amounts in Thousands) (Unaudited) Operating Income Three Months Average Return on Ended Capital Avg. Capital July 29, 2012 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended July 29, 2012 As of the three Months Ended April 29, 2012 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) Operating income excludes restructuring and related chargessee reconciliation per page 4 of this financial information release. Return on average capital employed represents operating income for the three month period ending July 29, 2012 times four quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities, and income taxes payable. Average capital employed was computed using the two periods ending July 29, 2012 and April 29, 2012. Page8 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED ADJUSTED EFFECTIVE INCOME TAX RATE, NET INCOME AND EARNINGS PER SHARE FOR THE THREE MONTHS ENDED JULY 28, 2, 2012 Unaudited (Amounts in Thousands) THREE MONTHS ENDED Amounts July 28, July 29, Consolidated Effective GAAP Income Tax Rate % % Non-Cash U.S. Income Tax Expense )% )% Non-Cash Foreign Income Tax Expense )% )% Consolidated Adjusted Effective Income Tax Rate % % THREE MONTHS ENDED As reported As adjusted As reported As adjusted July 28, July 28, July 29, July 29, Adjustments Adjustments Income before income taxes $ Income taxes (3) $ ) $ ) Net income $ Net income per share-basic $ $ ) $ $ $ ) $ Net income per share-diluted $ $ ) $ $ $ ) $ Average shares outstanding-basic Average shares outstanding-diluted (1) Calculated by dividing consolidated income tax expense by consolidated income before income taxes. (2) Represents estimated cash income tax expense for our subsidiaries located in Canada and China divided by consolidated income before income taxes. (3) Proforma taxes calculated using the Consolidated Adjusted Effective Income Tax Rate as reflected above.
